Per Curiam.
This is an application for mandamus to compel the respondent to vacate an order refusing to dissolve an injunction issued at the suit of Mary B. Miller against these relators, restraining the relators from enforcing certain chattel mortgages executed by Isaac Shulman.
We have looked into the record sufficiently to satisfy us that the court was not without jurisdiction in granting the injunction, and we are not disposed, upon this application, to interfere with the discretion exercised by the respondent.
The application will be denied.